395 F.2d 222
68-1 USTC  P 9392
Dorothy SHINDER, Petitioner,v.COMMISSIONER OF INTERNAL REVENUE, Respondent.
No. 21942.
United States Court of Appeals Ninth Circuit.
May 17, 1968, Rehearing Denied Sept. 9, 1968.

Dorothy Shinder (argued), in pro. per.
John J. McCarthy (argued), Lee A. Jackson, Elmer J. Kelsey, Issie L. Jenkins, Attorneys, Department of Justice, Washington, D.C., Mitchell Rogovin, Asst. Atty. Gen., Tax Division, Department of Justice, Washington, D.C., Lester Uretz, Chief Counsel, Internal Revenue Service, Washington, D.C., for appellee.
Before CHAMBERS and CARTER, Circuit Judges, and BELLONI, District judge.
PER CURIAM:


1
Petitioner in her appeal from an unfavorable tax court decision makes a broad attack on the fairness of the federal income tax law as applied to her.  She is a single woman, under 65, who has never married.


2
The departmental rulings on her decisions and exemption are clearly correct under existing federal income tax statutes, and the tax court has so held.


3
The classifications of the law that adversely affect petitioner are within the range of classifications that traditionally have been held constitutional.


4
As the tax court said, and we must say, this unfortunate woman can only hope for relief from the legislative branch of the government.  And, on her facts, it may be a slim hope, given today the government's ever increasing need for money.


5
Decision affirmed.